1 Mark A. Broughton, PC #079822
  MARK A. BROUGHTON, PC
2 2300 Tulare Street, Suite 215
  Fresno, California 93721
3 Tele: (559) 691-6222
  Fax: (559) 691-6221
4
  Attorney for Defendant, MARISOL QUINTERO SOLORIO
5

6

7

8
                                  IN THE UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:15-CR-00319 LJO-SKO
12
                                   Plaintiff,
13                                                        ORDER ON PETITION REGARDING
                             v.                           DEFENDANT’S SURRENDER DATE
14
     MARISOL QUINTERO SOLORIO,
15
                                  Defendant.
16

17
            Marisol Quintero Solorio, by and through her attorney of record, Mark A. Broughton, having
18
     requested permission to file Petition for Order Postponing Surrender date of July 12, 2019, and good
19
     cause appearing therefore as set forth in the Defendant’s petition, the petition is hereby granted.
20
     Therefore, Marisol Quintero Solorio shall surrender by 2:00 p.m. on August 9, 2019.
21

22   IT IS SO ORDERED.

23      Dated:     July 11, 2019                              /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
24

25

26

27

28

                                                          1
30
